DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Victor Lin on 3/25/2022.
The application has been amended as follows: 
Claim 1, Page 2, Line 3, after “space,” add the sentence “wherein the space comprises a working range of the robot,”
Claim 1, Page 2, Line 4, after the word “comparing” remove “a robot orientation (TCP)” and add “an orientation of a tool center point (TCP) of the robot”
Claim 1, Page 2, Line 6, remove the word “robot” and after the word orientation add “of the TCP of the robot”.  (“the of the TCP of the robot”)
Claim 2, Page 2, Line 2, remove the word “robot” and “(TCP)”. After the word orientation add “of the TCP of the robot”.  (“the of the TCP of the robot”)
Claim 2, Page 2, Line 3 remove the word “robot” and after the word orientation add “of the TCP of the robot”.  (“the of the TCP of the robot”)
Claim 3, Page 2, Line 3 remove the word “robot” and “(TCP)”. After the word orientation add “of the TCP of the robot”.  (“the of the TCP of the robot”)
 of the TCP of the robot”)
Claim 5, Page 2, Lines 2-3 remove the word “robot” and after the word orientation add “of the TCP of the robot”.  (“the of the TCP of the robot”)
Claim 6 is cancelled.
Claim 7, Page 3, Line 4 and 6, remove the word “robot” and “(TCP)”. After the word orientation add “of the TCP of the robot”.  (“the of the TCP of the robot”)
Claim 9, Page 3, Line 4 and 6, remove the word “robot” and after the word orientation add “of the TCP of the robot”.  (“the of the TCP of the robot”)
Claim 10, Page 3, Line 3-4, after the word “compare” remove “a robot orientation (TCP)” and add “an orientation of a tool center point (TCP) of the robot”
Claim 10, Page 3, Line 4 after “space,” add the sentence “wherein the space comprises a working range of the robot,”
Claim 10, Page 3, Line 6, remove the word “robot” and after the word orientation add “of the TCP of the robot”.  (“the of the TCP of the robot”)
Claim 11, Page 3-4, Line 5, remove the word “robot” and “(TCP)”. After the word orientation add “of the TCP of the robot”.  (“the of the TCP of the robot”)
Claim 12, Page 4, Line 2-3, remove the word “robot” and “(TCP)”. After the word orientation add “of the TCP of the robot”.  (“the of the TCP of the robot”)
Claim 12, Page 4, Line 4, remove the word “robot” and after the word orientation add “of the TCP of the robot”.  (“the of the TCP of the robot”)
Claim 13, Page 4, Line 3, remove the word “robot” and “(TCP)”. After the word orientation add “of the TCP of the robot”.  (“the of the TCP of the robot”)
 of the TCP of the robot”)
Allowable Subject Matter
Claim 1-5, 7-13 allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 1/5/2022 have been fully considered as follows:
	Applicant argues that the 35 USC 103 rejection should not be maintained to the independent
claims 1 and 10  in view of the prior art do not teach or suggest the features of the claims. This
argument is persuasive. Therefore the rejection is not maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH TRAN whose telephone number is (313)446-6642. The examiner can normally be reached 7:30am-4:30pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.A.T./Examiner, Art Unit 3664                                                                                                                                                                                                        

/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664